—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered May 20, 1994, convicting defendant upon her plea of guilty of the crimes of criminal sale of a controlled substance in the third degree and conspiracy in the fourth degree.
*829Defense counsel seeks to be relieved of his assignment in further representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and brief submitted by defense counsel, we agree. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.